On June 10,1998, it was ordered that the two (2) year suspended portion of the sentence imposed on January 14,1998, for the offense of Persons Under the Influence of Alcohol and Drugs, Fourth Offense, a Felony, is now imposed. The Defendant shall be punished by confinement in the Montana State Prison for a term of two (2) years, with none of that time suspended. The Defendant received credit for jail time served on this revocation, which totals nine (9) days.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.